USDC SDNY
@B CONNELL © BOC CALEY FILED
mB FOLEY DOC! pe

& TRADITION OF LEGAL EXCELLENCE SINCE 1938

Connell Foley LLP Margot N. Wilensky
888 Seventh Avenue Partner
9th Floor

Direct Dial 212.307.3173

New York, NY 10106 MWilensky@connelifoley.com

P 212.307.3700 F 212.262.0050

 

 

December 18, 2019

VIA ECF

Hon. Andrew L. Carter, Jr., U.S.D.J.
United States District Court
Southern District Of New York

40 Foley Square, Room 435

New York, New York 10007

Re: IGT v. High 5 Games, LLC
Civil Action No.: 1:17-cv-09792 | Civil Action No.: 1:19-cv-05752

Request for Extension to File Joint Status Letter
Dear Judge Carter:

This firm represents Defendant, High 5 Games, LLC (“H5G”). During the telephonic
status conference held on December 11, 2019, Your Honor requested that the parties submit a
joint status letter by December 18 regarding a proposal on how to proceed, now that this Court
has issued decisions on the various motions.

Counsel for IGT and | have engaged in several productive conferences since last week’s
conference, including a conference late yesterday afternoon following IGT’s first draft proposal
of the joint letter. We agreed that it would behoove all parties and please the court if the parties
could come to more or an agreement than a disagreement. This requires further discussion and
work on creating a cohesive joint letter proposal.

Accordingly, we are writing to request a brief extension of time to complete the status
letter, to December 27. This is the first request for an extension to file this joint status letter.
Counsel for IGT has not yet consented to this extension.

Your Honor's consideration to this matter is appreciated.

Respectfully submitted,
/s/ Margot Wilensky
Margot Wilensky

MW:

 

Roseland Jersey City Newark New York Cherry Hill Philadelphia

www.connellfoley.com

5273344-1

 
December 18, 2019
Page 2

cc: Sage Patent Group (via ECF)

All Counsel of Record

 

5273344-1

 
